DETAILED ACTION
Claims 1-31 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 14, & 24 objected to because of the following informalities: 

Claim 4: Amend to remove erroneous language. Mistake repeated in Claims 14 & 24.
The method of Claim 1, wherein each of one or more of the magnetic navigation devices is operable to perform navigation or localization using geomagnetic map information .
 Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-31 of U.S. Patent No. US11428532. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-31 are generic to all that is recited in Claims 1-31 of U.S. Patent No. US11428532.

Claim Rejections - 35 USC § 101
Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claims 11, 21, & 31. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method comprising: at a mapping server receiving from a plurality of regional servers a plurality of regional magnetic data sets, wherein: each of the regional servers corresponds to one of a plurality of geographic regions; a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions; the first one of the regional magnetic data sets were generated based on a plurality of magnetic measurements within the first one of the geographical regions; and the plurality of magnetic measurements were received at the first one of the regional servers from a plurality of magnetic navigation devices within the first one of the geographical regions; at the mapping server updating a geomagnetic map with one or more of the regional magnetic data sets, wherein the geomagnetic map comprises one or more of the geographic regions; and
from the mapping server communicating one or more portions of the geomagnetic map as updated to one or more of the regional servers for distribution as geomagnetic map information to one or more of the magnetic navigation devices for localization or navigation.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of updating a geomagnetic map model. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The mapping server, regional servers, data sets, navigation devices, and map  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-10, 12-20, & 22-30 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claims 2, 12, & 22 mobile phone, automotive, navigation system, marine navigation system, or aerial navigation system - generic computer components that apply instructions to implement the abstract idea; Claim 3, 13, & 23 – processing system, magnetic sensor system, GNSS receiver, INS, wireless module, & memory - generic computer components that apply instructions to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11-13, 15, 21-23, 25, & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US20200293508) in view of Furuichi (US20190364399).

Claim 1:
Tan explicitly teaches:
A method comprising:
(Tan) – “Embodiments of present disclosure disclose a method for updating geomagnetic information performed at a computing device, which belong to the field of electronic technologies.” (Abstract)

at a mapping server receiving [from a plurality of regional servers] a plurality of regional magnetic data sets, wherein:
(Tan) – “Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

the first one of the regional magnetic data sets were generated based on a plurality of magnetic measurements within the first one of the geographical regions; and
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)

the plurality of magnetic measurements were received [at the first one of the regional servers] from a plurality of magnetic navigation devices within the first one of the geographical regions; 
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection. Terminal corresponds with magnetic navigation device

at the mapping server updating a geomagnetic map with one or more of the regional magnetic data sets, wherein the geomagnetic map comprises one or more of the geographic regions; and
(Tan) – “Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
“A user may perform indoor positioning through a terminal installed with a map application. Specifically, a correspondence between a geographical location and geomagnetic information may be prestored in a server.” (Para 0004)

from the mapping server communicating one or more portions of the geomagnetic map as updated [to one or more of the regional servers] for distribution as geomagnetic map information to one or more of the magnetic navigation devices for localization or navigation.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed. The server 102 may be a background server having an indoor positioning function, for example, may be a background server with the map application, and the server 102 may communicate with the terminal 101.” (Para 0025)
“Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Tan does not explicitly teach:
from a plurality of regional servers… each of the regional servers corresponds to one of a plurality of geographic regions;… a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;… at the first one of the regional servers … to one or more of the regional servers

Furuichi, in the same field of endeavor, teaches:
from a plurality of regional servers…each of the regional servers corresponds to one of a plurality of geographic regions;
(Furuichi) – “As illustrated in FIG. 1, a system 1 according to the present embodiment includes a global server 10, a plurality of edge servers 20 (20A and 20B), a plurality of sensor devices 30 (30A to 30D) connected to the edge server 20, and a user device 40.” (Para 0063)
“At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
Examiner Note: Edge servers are servers used for serving users in specific areas. Therefore, edge server corresponds to regional server.

    PNG
    media_image1.png
    446
    702
    media_image1.png
    Greyscale


a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;
(Furuichi) – “At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)

[the plurality of magnetic measurements were received] at the first one of the regional servers 
(Furuichi) – “The sensor device 30 performs sensing to acquire sensing information. The sensor device 30 transmits the obtained sensing information to the edge server 20 that manages the sensor device 30.” (Para 0068)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)
Examiner Note: Bracketed text included for context.

[from the mapping server communicating …] to one or more of the regional servers
(Furuichi) – “The database function 50 is a software or hardware module that stores the sensing information, a processing result of the sensing information, and information (auxiliary information) necessary for information generation. The database function 50 is typically provided by the global server 10.” (Para 0122)
“At the reference point D, the following information is transmitted from the global server 10 to the edge server 20, for example. … User device search result. … Sensor search result … Edge server search result” (Para 0186-0189)
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the intermediary edge servers of Furuichi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “processing a service using a plurality of sensor devices in a distributed manner while suppressing a communication load and providing the service.” (Furuichi Para 0006)

Claim 2:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan further teaches:
wherein each of one or more of the magnetic navigation devices is a mobile phone, an automotive navigation system, a marine navigation system, or an aerial navigation system.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed.” (Para 0025)

Claim 3:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan further teaches:
wherein each of one or more of the magnetic navigation devices comprises: a processing system;
(Tan) – “The terminal 101 may include components such as a processor, a memory, a screen, a transceiver, and the like. The processor may be a central processing unit (CPU) and the like, which may be configured to obtain target geomagnetic information and target location assistance information.” (Para 0026)

a magnetic sensor system;
(Tan) – “the terminal may obtain the geomagnetic information (which may be referred to as the target geomagnetic information, the target geomagnetic information may be sensor data detected by a magnetometer sensor and may be a result obtained through superposition of magnetic fields generated by a geomagnetic field and other devices at the geographical location) corresponding to the current geographical location in real time through a magnetometer.” (Para 0031)

a global navigation satellite system (GNSS) receiver;
(Tan) – “The positioning component 808 is configured to position a current geographic location of the terminal 800, to implement a navigation or a location based service (LBS). The positioning assembly 808 may be a positioning assembly based on the United States' Global Positioning System (GPS), China's BeiDou Navigation Satellite System (BDS), Russia's GLObal NAvigation Satellite System (GLONASS) or the European Union's Galileo System.” (Para 0134)

an inertial navigation system (INS);
(Tan) – “The gyroscope sensor 812 may cooperate with the acceleration sensor 811 to collect a 3D action by the user on the terminal 800. The processor 801 may implement the following functions according to the data collected by the gyroscope sensor 812: motion sensing (such as changing the UI according to a tilt operation of the user), image stabilization at shooting, game control, and inertial navigation.” (Para 0138)

a wireless module; and
(Tan) – “The terminal 101 may include components such as a processor, a memory, a screen, a transceiver, and the like…The transceiver may be used for data transmission with other devices, for example, transmit the acquired target geomagnetic information and target location assistance information to the server, which may include an antenna, a matching circuit, a modem, and the like.” (Para 0026)

a memory operable to store a magnetic navigation application, geomagnetic map information, and user interface (UI) map information.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed.” (Para 0025) 
“The terminal 101 may include components such as a processor, a memory, a screen, a transceiver, and the like… The memory may be a random access memory (RAM), a flash (flash memory) or the like, which may be configured to store received data, data required for processing, data generated during processing, and the like.” (Para 0026)


Claim 5:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan further teaches:
wherein each of one or more of the magnetic navigation devices is operable to perform navigation or localization using one or more of a global navigation satellite system (GNSS) signal, inertial navigation system (INS) measurements, or the geomagnetic map data.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed.” (Para 0025)
“The positioning component 808 is configured to position a current geographic location of the terminal 800, to implement a navigation or a location based service (LBS). The positioning assembly 808 may be a positioning assembly based on the United States' Global Positioning System (GPS), China's BeiDou Navigation Satellite System (BDS), Russia's GLObal NAvigation Satellite System (GLONASS) or the European Union's Galileo System.” (Para 0134)
 “The gyroscope sensor 812 may cooperate with the acceleration sensor 811 to collect a 3D action by the user on the terminal 800. The processor 801 may implement the following functions according to the data collected by the gyroscope sensor 812: motion sensing (such as changing the UI according to a tilt operation of the user), image stabilization at shooting, game control, and inertial navigation.” (Para 0138)

Claim 11:
Tan explicitly teaches:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
(Tan) – “a non-transitory computer readable storage medium is provided for storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by a processor to implement the method for updating geomagnetic information.” (Para 0012)

at a mapping server receive [from a plurality of regional servers] a plurality of regional magnetic data sets, wherein:
(Tan) – “Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

the first one of the regional magnetic data sets were generated based on a plurality of magnetic measurements within the first one of the geographical regions; and
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)

the plurality of magnetic measurements were received [at the first one of the regional servers] from a plurality of magnetic navigation devices within the first one of the geographical regions; 
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection. Terminal corresponds with magnetic navigation device

at the mapping server update a geomagnetic map with one or more of the regional magnetic data sets, wherein the geomagnetic map comprises one or more of the geographic regions; and
(Tan) – “Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
“A user may perform indoor positioning through a terminal installed with a map application. Specifically, a correspondence between a geographical location and geomagnetic information may be prestored in a server.” (Para 0004)

from the mapping server communicate one or more portions of the geomagnetic map as updated [to one or more of the regional servers] for distribution as geomagnetic map information to one or more of the magnetic navigation devices for localization or navigation.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed. The server 102 may be a background server having an indoor positioning function, for example, may be a background server with the map application, and the server 102 may communicate with the terminal 101.” (Para 0025)
“Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Tan does not explicitly teach:
from a plurality of regional servers… each of the regional servers corresponds to one of a plurality of geographic regions;… a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;… at the first one of the regional servers … to one or more of the regional servers

Furuichi, in the same field of endeavor, teaches:
from a plurality of regional servers…each of the regional servers corresponds to one of a plurality of geographic regions;
(Furuichi) – “As illustrated in FIG. 1, a system 1 according to the present embodiment includes a global server 10, a plurality of edge servers 20 (20A and 20B), a plurality of sensor devices 30 (30A to 30D) connected to the edge server 20, and a user device 40.” (Para 0063)
“At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
Examiner Note: Edge servers are servers used for serving users in specific areas. Therefore, edge server corresponds to regional server.

    PNG
    media_image1.png
    446
    702
    media_image1.png
    Greyscale


a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;
(Furuichi) – “At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)

[the plurality of magnetic measurements were received] at the first one of the regional servers 
(Furuichi) – “The sensor device 30 performs sensing to acquire sensing information. The sensor device 30 transmits the obtained sensing information to the edge server 20 that manages the sensor device 30.” (Para 0068)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)
Examiner Note: Bracketed text included for context.

[from the mapping server communicate …] to one or more of the regional servers
(Furuichi) – “The database function 50 is a software or hardware module that stores the sensing information, a processing result of the sensing information, and information (auxiliary information) necessary for information generation. The database function 50 is typically provided by the global server 10.” (Para 0122)
“At the reference point D, the following information is transmitted from the global server 10 to the edge server 20, for example. … User device search result. … Sensor search result … Edge server search result” (Para 0186-0189)
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the intermediary edge servers of Furuichi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “processing a service using a plurality of sensor devices in a distributed manner while suppressing a communication load and providing the service.” (Furuichi Para 0006)

Claim 12:
Rejected using the same rationale as Claim 2

Claim 13:
Rejected using the same rationale as Claim 3

Claim 15:
Rejected using the same rationale as Claim 5

Claim 21:
Tan explicitly teaches:
An apparatus comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to the processors that embodies software that is operable when executed by the processors to: 
(Tan) – “a computing device is provided, including one or more processors and memory, the memory storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by the one or more processors to implement the method for updating geomagnetic information.” (Para 0011)
“a non-transitory computer readable storage medium is provided for storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by a processor to implement the method for updating geomagnetic information.” (Para 0012)

at a mapping server receive [from a plurality of regional servers] a plurality of regional magnetic data sets, wherein:
(Tan) – “Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

the first one of the regional magnetic data sets were generated based on a plurality of magnetic measurements within the first one of the geographical regions; and
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)

the plurality of magnetic measurements were received [at the first one of the regional servers] from a plurality of magnetic navigation devices within the first one of the geographical regions; 
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection. Terminal corresponds with magnetic navigation device

at the mapping server update a geomagnetic map with one or more of the regional magnetic data sets, wherein the geomagnetic map comprises one or more of the geographic regions; and
(Tan) – “Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
“A user may perform indoor positioning through a terminal installed with a map application. Specifically, a correspondence between a geographical location and geomagnetic information may be prestored in a server.” (Para 0004)

from the mapping server communicate one or more portions of the geomagnetic map as updated [to one or more of the regional servers] for distribution as geomagnetic map information to one or more of the magnetic navigation devices for localization or navigation.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed. The server 102 may be a background server having an indoor positioning function, for example, may be a background server with the map application, and the server 102 may communicate with the terminal 101.” (Para 0025)
“Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Tan does not explicitly teach:
from a plurality of regional servers… each of the regional servers corresponds to one of a plurality of geographic regions;… a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;… at the first one of the regional servers … to one or more of the regional servers

Furuichi, in the same field of endeavor, teaches:
from a plurality of regional servers…each of the regional servers corresponds to one of a plurality of geographic regions;
(Furuichi) – “As illustrated in FIG. 1, a system 1 according to the present embodiment includes a global server 10, a plurality of edge servers 20 (20A and 20B), a plurality of sensor devices 30 (30A to 30D) connected to the edge server 20, and a user device 40.” (Para 0063)
“At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
Examiner Note: Edge servers are servers used for serving users in specific areas. Therefore, edge server corresponds to regional server.

    PNG
    media_image1.png
    446
    702
    media_image1.png
    Greyscale


a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;
(Furuichi) – “At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)

[the plurality of magnetic measurements were received] at the first one of the regional servers 
(Furuichi) – “The sensor device 30 performs sensing to acquire sensing information. The sensor device 30 transmits the obtained sensing information to the edge server 20 that manages the sensor device 30.” (Para 0068)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)
Examiner Note: Bracketed text included for context.

[from the mapping server communicate …] to one or more of the regional servers
(Furuichi) – “The database function 50 is a software or hardware module that stores the sensing information, a processing result of the sensing information, and information (auxiliary information) necessary for information generation. The database function 50 is typically provided by the global server 10.” (Para 0122)
“At the reference point D, the following information is transmitted from the global server 10 to the edge server 20, for example. … User device search result. … Sensor search result … Edge server search result” (Para 0186-0189)
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the intermediary edge servers of Furuichi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “processing a service using a plurality of sensor devices in a distributed manner while suppressing a communication load and providing the service.” (Furuichi Para 0006)

Claim 22:
Rejected using the same rationale as Claim 2

Claim 23:
Rejected using the same rationale as Claim 3

Claim 25:
Rejected using the same rationale as Claim 5

Claim 31:
Tan explicitly teaches:
A system comprising: 
(Tan) – “a system for updating geomagnetic information is provided” (Para 0013)

means for receiving at a mapping server [from a plurality of regional servers] a plurality of regional magnetic data sets, wherein:
(Tan) – “Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

the first one of the regional magnetic data sets were generated based on a plurality of magnetic measurements within the first one of the geographical regions; and
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)

the plurality of magnetic measurements were received [at the first one of the regional servers] from a plurality of magnetic navigation devices within the first one of the geographical regions; 
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection. Terminal corresponds with magnetic navigation device

means for updating at the mapping server a geomagnetic map with one or more of the regional magnetic data sets, wherein the geomagnetic map comprises one or more of the geographic regions; and
(Tan) – “Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
“A user may perform indoor positioning through a terminal installed with a map application. Specifically, a correspondence between a geographical location and geomagnetic information may be prestored in a server.” (Para 0004)

means for communicating from the mapping server one or more portions of the geomagnetic map as updated [to one or more of the regional servers] for distribution as geomagnetic map information to one or more of the magnetic navigation devices for localization or navigation.
(Tan) – “The terminal 101 may be a terminal with an indoor positioning function, for example, a terminal such as a mobile phone or a tablet computer with a map application installed. The server 102 may be a background server having an indoor positioning function, for example, may be a background server with the map application, and the server 102 may communicate with the terminal 101.” (Para 0025)
“Step 205: The server updates geomagnetic information corresponding to the target geographical location according to the target geomagnetic information in a prestored correspondence between a geographical location and geomagnetic information.” (Para 0062)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Tan does not explicitly teach:
from a plurality of regional servers… each of the regional servers corresponds to one of a plurality of geographic regions;… a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;… at the first one of the regional servers … to one or more of the regional servers

Furuichi, in the same field of endeavor, teaches:
from a plurality of regional servers…each of the regional servers corresponds to one of a plurality of geographic regions;
(Furuichi) – “As illustrated in FIG. 1, a system 1 according to the present embodiment includes a global server 10, a plurality of edge servers 20 (20A and 20B), a plurality of sensor devices 30 (30A to 30D) connected to the edge server 20, and a user device 40.” (Para 0063)
“At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
Examiner Note: Edge servers are servers used for serving users in specific areas. Therefore, edge server corresponds to regional server.

    PNG
    media_image1.png
    446
    702
    media_image1.png
    Greyscale


a first one of the regional magnetic data sets were generated by a first one of the regional servers corresponding to a first one of the geographical regions;
(Furuichi) – “At the reference point D, the following information is transmitted from the edge server 20 to the global server 10, for example…Sensor information … Sensor position information” (Para 0173-0179)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)

[the plurality of magnetic measurements were received] at the first one of the regional servers 
(Furuichi) – “The sensor device 30 performs sensing to acquire sensing information. The sensor device 30 transmits the obtained sensing information to the edge server 20 that manages the sensor device 30.” (Para 0068)
“the input device 906 can include various sensors such as an image sensor (for example, a camera), a depth sensor (for example, a stereo camera), an acceleration sensor, a gyro sensor, a geomagnetic sensor, an optical sensor, a sound sensor, a distance sensor, and a force sensor.” (Para 0306)
Examiner Note: Bracketed text included for context.

[from the mapping server communicate …] to one or more of the regional servers
(Furuichi) – “The database function 50 is a software or hardware module that stores the sensing information, a processing result of the sensing information, and information (auxiliary information) necessary for information generation. The database function 50 is typically provided by the global server 10.” (Para 0122)
“At the reference point D, the following information is transmitted from the global server 10 to the edge server 20, for example. … User device search result. … Sensor search result … Edge server search result” (Para 0186-0189)
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the intermediary edge servers of Furuichi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “processing a service using a plurality of sensor devices in a distributed manner while suppressing a communication load and providing the service.” (Furuichi Para 0006)

Claim(s) 4, 6-10, 14, 16-20, 24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US20200293508) in view of Furuichi (US20190364399) further in view of Haverinen (US20160116290).

Claim 4:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan further teaches:
wherein each of one or more of the magnetic navigation devices is [operable to perform navigation or localization using geomagnetic map information the geomagnetic map data without a global navigation satellite system (GNSS) signal].
(Tan) – “Step 201: A terminal obtains, during positioning, target geomagnetic information and target location assistance information that correspond to a current geographical location.” (Para 0029)
“Step 203: The server receives the target geomagnetic information and the target location assistance information that are transmitted by the terminal during positioning.” (Para 0036)
“The target location assistance information may be location assistance information currently detected by the terminal, or may be information used by the server to determine information about a corresponding target geographical location. Geomagnetic information may be magnetic field intensity, and the target geomagnetic information may be magnetic field intensity detected by the terminal during positioning.” (Para 0030)


Tan does not explicitly teach:
operable to perform navigation or localization using geomagnetic map information the geomagnetic map data without a global navigation satellite system (GNSS) signal 

Haverinen, in the same field of endeavor, teaches:
operable to perform navigation or localization using geomagnetic map information the geomagnetic map data without a global navigation satellite system (GNSS) signal 
(Haverinen) – “The GPS location discovery may not, however, be suitable for indoors due to lack of satellite reception coverage… for location tracking and estimation indoors, a positioning technique, which applies Earth's magnetic fields, may be applied.” (Para 0022)
“The apparatus 500, such as the database entity, may comprise the at least one processor 502. The at least one processor 502 may comprise several circuitries. As an example, an indoor navigation circuitry 510 for performing indoor navigation on the basis of the received set of Earth's magnetic field measurement results and the EMF map.” (Para 0089)
“the database entity 500 may be located inside a mobile device 400.” (Para 0088)
“A SLAM control circuitry 512 may be for performing EMF based SLAM according to any of the embodiments explained.” (Para 0090)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the SLAM and Navigation capabilities of Haverinen. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of enabling “application of Earth's magnetic field measurements for mapping and positioning” (Haverinen Para 0001) because “Global positioning system (GPS)-based location tracking or any other satellite based system may not work accurately inside a building due to lack of reliable reception of satellite coverage.” (Haverinen Para 0002)

Claim 6:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan does not explicitly teach the following limitations. However, Haverinen further teaches:
wherein each of one or more of the magnetic navigation device is operable to determine an operational mode for navigation or localization based on a global navigation satellite system (GNSS) -signal strength and network-connection strength at the magnetic navigation device.
(Haverinen) – “In order to enable positioning, a GPS based location discovery and/or tracking is known. The GPS location discovery may not, however, be suitable for indoors due to lack of satellite reception coverage. For indoor based location tracking, RF based location discovery and location tracking may be used. In such system, a round trip time of the RF signal, or the power of the received RF signal, for example, may be determined to an indoor base station to which the user device is connected to…As a further option for location tracking and estimation indoors, a positioning technique, which applies Earth's magnetic fields, may be applied. This type of location discovery applies, for example, a magnetic field strength measured by a mobile device.” (Para 0022)
“database entity 500 acquires in step 300 indoor non-labeled EMF data sets 320 representing at least one of magnitude and direction of the EMF in the building 100 from a plurality of mobile devices 400A, 400B, 400C (commonly referred with a reference numeral 400)… The database entity 500 may not know the locations of the mobile devices 400A-400C in the building, as there may not be any EMF map currently available. Further, in an embodiment, the database entity 500 may not know in which building the mobile devices 400A-400C have performed the EMF measurements. However, in one embodiment, the building 100 and/or floor in the building 100 is identified on the basis of satellite positioning or wireless radio frequency signals, such as WiFi signals, as will be explained. The radio frequency signals may be used to detect an identifier of a basic service set (BSS ID) or an identifier of a Bluetooth access point. The radio frequency signals may also be measures to determine received signal strengths which may also be used in locating the mobile devices 400A-400C.” (Para 0030)
“the database entity 500 may be located inside a mobile device 400.” (Para 0088)
Examiner Note: Per BRI, using magnetic location tracking when GPS signal is too weak corresponds with determining an operational mode.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the SLAM and Navigation capabilities of Haverinen. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of enabling “application of Earth's magnetic field measurements for mapping and positioning” (Haverinen Para 0001) because “Global positioning system (GPS)-based location tracking or any other satellite based system may not work accurately inside a building due to lack of reliable reception of satellite coverage.” (Haverinen Para 0002)

Claim 7:
Tan in combination with the references relied upon in Claim 6 teach those respective limitations. Tan does not explicitly teach the following limitations. However, Haverinen further teaches:
wherein the operational mode is one of a regular mode, GNSS denied mode, network denied mode, or blind mode.
(Haverinen) – “In order to enable positioning, a GPS based location discovery and/or tracking is known. The GPS location discovery may not, however, be suitable for indoors due to lack of satellite reception coverage. For indoor based location tracking, RF based location discovery and location tracking may be used. In such system, a round trip time of the RF signal, or the power of the received RF signal, for example, may be determined to an indoor base station to which the user device is connected to…As a further option for location tracking and estimation indoors, a positioning technique, which applies Earth's magnetic fields, may be applied. This type of location discovery applies, for example, a magnetic field strength measured by a mobile device.” (Para 0022)
“database entity 500 acquires in step 300 indoor non-labeled EMF data sets 320 representing at least one of magnitude and direction of the EMF in the building 100 from a plurality of mobile devices 400A, 400B, 400C (commonly referred with a reference numeral 400)… The database entity 500 may not know the locations of the mobile devices 400A-400C in the building, as there may not be any EMF map currently available. Further, in an embodiment, the database entity 500 may not know in which building the mobile devices 400A-400C have performed the EMF measurements. However, in one embodiment, the building 100 and/or floor in the building 100 is identified on the basis of satellite positioning or wireless radio frequency signals, such as WiFi signals, as will be explained. The radio frequency signals may be used to detect an identifier of a basic service set (BSS ID) or an identifier of a Bluetooth access point. The radio frequency signals may also be measures to determine received signal strengths which may also be used in locating the mobile devices 400A-400C.” (Para 0030)
“the database entity 500 may be located inside a mobile device 400.” (Para 0088)
Examiner Note: Haverinen teaches a method which can be accomplished with GPS (GNSS) reception or when GPS reception is too weak. Therefore, per BRI, Haverinen teaches both a regular mode and a GNSS denied mode.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the SLAM and Navigation capabilities of Haverinen. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of enabling “application of Earth's magnetic field measurements for mapping and positioning” (Haverinen Para 0001) because “Global positioning system (GPS)-based location tracking or any other satellite based system may not work accurately inside a building due to lack of reliable reception of satellite coverage.” (Haverinen Para 0002)

Claim 8:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan does not explicitly teach the following limitations. However, Haverinen further teaches:
wherein the first one of the regional magnetic data sets were generated based on a weighting of one or more the magnetic measurements according to one or more trust coefficients assigned to one or more of the magnetic navigation devices.
(Haverinen) – “the database entity 500 may in step 1100 determine a reliability measure for at least one mobile device 400, wherein the reliability measure of a mobile device 400 indicates whether the data sets 320, 330 received from that mobile phone 400 are reliable or not. In step 1102, the database entity 500 may weight the received data sets 320, 330 from the mobile devices 400 on the basis of the corresponding reliability measure.” (Para 0076)
Examiner Note: reliability measure corresponds with trust coefficient.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the SLAM and Navigation capabilities of Haverinen. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of enabling “application of Earth's magnetic field measurements for mapping and positioning” (Haverinen Para 0001) because “Global positioning system (GPS)-based location tracking or any other satellite based system may not work accurately inside a building due to lack of reliable reception of satellite coverage.” (Haverinen Para 0002)



Claim 9:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan does not explicitly teach the following limitations. However, Haverinen further teaches:
wherein the first one of the regional magnetic data sets were generated in part by a similarity correlation analysis on the magnetic measurements, wherein the magnetic measurements were collected over a period of time.
(Haverinen) – “In location tracking/discovery of mobile device on the basis of the EMF measurements, or any target object moving in the building 100, each EMF vector measured by the mobile device carried by a person may be compared to existing information, wherein the information may comprise EMF vector strength and direction in several locations within the building 100 or within a plurality of buildings.” (Para 0027)
“Let us first consider an embodiment in which the locations of the routes 340A-340C with respect to each other are estimated on the basis of the EMF fingerprints 350 alone. As shown in FIG. 5, there may be parts 410 of the EMF fingerprints 350 that are substantially similar. There may be a preset threshold according to which two (or more) EMF sequences are categorized as similar. The threshold may be set with respect to certain statistical measure of the EMF fingerprint, for example.” (Para 0036)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the SLAM and Navigation capabilities of Haverinen. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of enabling “application of Earth's magnetic field measurements for mapping and positioning” (Haverinen Para 0001) because “Global positioning system (GPS)-based location tracking or any other satellite based system may not work accurately inside a building due to lack of reliable reception of satellite coverage.” (Haverinen Para 0002)

Claim 10:
Tan in combination with the references relied upon in Claim 1 teach those respective limitations. Tan further teaches:
wherein each of one or more of the magnetic measurements from one of the magnetic navigation devices comprises: 
Rejected using the same rationale as Claim 1

Tan does not explicitly teach:
an identifier of the magnetic navigation device; an indicator of a device type of the one of the magnetic navigation devices; a trajectory indicating one or more geomagnetic readings by the one of magnetic navigation device; and a time stamp indicating a starting time of the trajectory.

Haverinen, in the same field of endeavor, teaches:
an identifier of the magnetic navigation device;
(Haverinen) – “The transmission of data from the mobile devices 400 may include an identification of the types and/or models of the sensors.” (Para 0075)
“the database entity 500 has an access to the mobile device 400 such that the database entity 500 may search for captured images, detect RF signals, detect identifier(s) of the mobile device 400, or to determine any other of the above mentioned location dependent data of the mobile device 400.” (Para 0050)

an indicator of a device type of the one of the magnetic navigation devices;
(Haverinen) – “the correction measure for a given mobile device 400 is based on type and/or model of the mobile device 400. Certain type and/or model of the mobile device may affect the reliability of the data sets 320, 330.” (Para 0075)

a trajectory indicating one or more geomagnetic readings by the one of magnetic navigation device; and
(Haverinen) – “The mobile device is detailed later, but for now it may be said, that the mobile device may comprise a magnetometer or any other sensor capable of measuring the EMF, such as a Hall sensor or a digital compass… In addition to the strength, also known as magnitude, intensity or density, of the magnetic field (flux), the magnetometer may be capable of determining a three-dimensional direction of a measured EMF vector.” (Para 0025)

a time stamp indicating a starting time of the trajectory.
(Haverinen) – “The mobile devices 400 may measure the time with an internal clock. Owing to the motion data set 330 (which may be time stamped as well), the database entity 500 may know the location of the mobile device 400A along the route with respect to each time stamped EMF data sample of the EMF data set 320.” (Para 0034)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geomagnetic information updating system of Tan with the SLAM and Navigation capabilities of Haverinen. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of enabling “application of Earth's magnetic field measurements for mapping and positioning” (Haverinen Para 0001) because “Global positioning system (GPS)-based location tracking or any other satellite based system may not work accurately inside a building due to lack of reliable reception of satellite coverage.” (Haverinen Para 0002)

Claim 14:
Rejected using the same rationale as Claim 4

Claim 16:
Rejected using the same rationale as Claim 6

Claim 17:
Rejected using the same rationale as Claim 7

Claim 18:
Rejected using the same rationale as Claim 8

Claim 19:
Rejected using the same rationale as Claim 9

Claim 20:
Rejected using the same rationale as Claim 10

Claim 24:
Rejected using the same rationale as Claim 4

Claim 26:
Rejected using the same rationale as Claim 6

Claim 27:
Rejected using the same rationale as Claim 7

Claim 28:
Rejected using the same rationale as Claim 8

Claim 29:
Rejected using the same rationale as Claim 9

Claim 30:
Rejected using the same rationale as Claim 10






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        
October 20, 2022